DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed July 29, 2021.   Claim 4 has been canceled without prejudice. Claims 1-3, 5-17 and 21-23 are pending with claims 22 and 23 being previously withdrawn.  An action on the merits is as follows.	
Rejections of claims 1-17 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Rejections of claims 1-17 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Election/Restrictions
Claims 1-3, 5-17 and 21 are directed to an allowable product. Claims 22 and 23, directed to a different species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 13, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not teach nor suggest a sensor connecting unit, comprising: a sensor connected between a safety input supply and a safety input, or, alternatively, a first sensor connected between the safety input supply and a first safety input and a second sensor connected between the safety input supply and a second safety input, said sensor, or, alternatively, said first sensor and second sensor installed in association with an elevator; a power supply that is connected to the safety input supply and controllable through a controllable power switch, or, alternatively, a controllable power supply, the power supply or the controllable power supply being controllably supplying power to the sensor, or, alternatively, the first or second sensor, and switching off power from a power source to the sensor, or, alternatively, the first or second sensor; a first I/O processing unit and a second I/O processing unit being connected to each other through a reciprocal comparison communication channel, and are connected to a safety bus; and a first measurement circuit connected between the first I/O processing unit and the safety input, or alternatively, the first safety input, and a 
Claims 2, 3, 5-17 and 21-23 depend from claim 1 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 18, 2021